Citation Nr: 0709015	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-08 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
December 1993.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in St. Louis, Missouri, that denied the benefit 
sought on appeal.  

The Board notes that at the September 2005 hearing the 
veteran testified he has bilateral radiculopathy in his legs, 
possibly as related to his back condition.  This issue is 
referred to the RO for appropriate action.  In addition, a 
June 2000 VAMC treatment note indicates the veteran has an 
ankle condition that he relates to his back condition.  This 
issue is also referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for his 
spondylolisthesis.  To establish service connection, the 
record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  

A remand is required in order to afford the veteran a VA 
examination to determine the nature and etiology of his 
disability. In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2006). Such an examination or opinion 
is necessary to make a decision on a claim if all of the lay 
and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.

Here, the veteran has a diagnosis of spondylolisthesis, 
recently documented in an October 2005 treatment record of J. 
Mattingly, M.D.  There is also evidence of a back condition 
in service, although it is unclear whether the problem would 
be considered acute and transitory.  On his Report of Medical 
History upon entry into service the veteran reported no 
recurrent back pain.  Shortly thereafter in December 1986 the 
veteran reported back pain.  In February 1987 no 
abnormalities of his spine were noted on clinical evaluation.  
His spine was also found normal on examination in August 
1989.  In August 1990 he complained of tightness, pressure, 
and low back pain and was diagnosed with a mild left side 
lower back strain.  In September 1990 his low back strain 
from the month prior was found to be resolved and in 
September 1991 no abnormalities of the spine were noted on 
examination.

Further, the medical evidence is unclear as to the existence 
of a nexus.  The October 2005 report of Dr. Mattingly found 
the veteran is a "patient with spondylolytic 
spondylolisthesis likely from adolescence resulting from 
extension-type injuries possibly from the military."  While 
this statement does suggest a positive nexus, it is unclear 
whether Dr. Mattingly believes the spondylolisthesis pre-
existed service because it arose adolescence, or whether it 
resulted from extension injuries in service, or whether it 
both pre-existed service and was aggravated by military 
events.  The statement is also nebulous in its use of 
"possibly;" a more clear assessment of the likelihood is 
needed in order to properly adjudicate the claim.  The only 
other objective nexus opinion associated with the file is 
also nebulous.  A November 2005 report of D. Robert Kuhn, 
D.C., D.A.C.B.R., found that, upon review of the veteran's 
records, the information presented "was inadequate to 
determine when Mr. [redacted] acquired spondylolisthesis."

At the hearing the veteran testified he has medical expertise 
in this area and that a positive nexus does exist.  In 
particular, he stated his activities in pulling refueling 
hoses from refueling units and moving panographs around 
caused or contributed to the injury to his back.  In a March 
1999 VAMC treatment note the veteran stated his back 
condition is related to an instance in 1989 or 1990 when he 
injured his back and neck during a parachute jump.

For all of these reasons, clarification is needed as to the 
existence of a nexus between the veteran's current diagnosis 
and in service events.  The veteran is hereby notified that 
it is his responsibility to report for the examination 
scheduled in connection with this REMAND and to cooperate in 
the development of his case. The consequences of failure to 
report for a VA examination without good cause may include 
denial of his claim. 38 C.F.R. §§ 3.158, 3.655 (2006).

Further, during the pendency of this appeal the Court issued 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice and assistance requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to the evaluation and 
effective date that could be assigned in a service connection 
claim.  Notice needs to be provided to the veteran in this 
regard. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA examination.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished. 

Ask the examiner to confirm and/or 
identify the diagnosis of any back 
condition, including spondylolisthesis, 
that the veteran may have.  The examiner 
is requested to review all pertinent 
records associated with the claims file, 
and to reconcile service medical 
records, and address the October 2005 
nexus opinion of J. Mattingly, M.D., and 
the November 2005 nexus opinion of D. 
Robert Kuhn, D.C., D.A.C.B.R., and offer 
comments and an objective medical 
opinion as to etiology of the back 
condition, and consider whether the 
veteran entered service with the back 
condition if this is possible.  If so, 
the examiner is requested to indicate 
whether the back condition increased in 
severity during service, and if it did, 
whether the increase in severity 
represented a chronic worsening of the 
disorder or the natural progress of the 
disorder.  

If the veteran did not enter service with 
a back condition, the examiner is 
requested to offer an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any current back condition is in any 
way causally or etiologically related to 
the symptomatology shown in the service 
medical records.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

2.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



